Exhibit EMPLOYMENT AGREEMENT This Employment Agreement, (the “Agreement”) is made as of the 23rd day of December, 2008 between Selective Insurance Company of America, a New Jersey corporation with a principal place of business at 40 Wantage Avenue, Branchville, New Jersey 07890 (the “Company”) and Gregory E. Murphy, an individual residing in New Jersey with a mailing address of [Address Intentionally Omitted] (the “Executive”). SECTION 1.DEFINITIONS. 1.1.Definitions.For purposes of this Agreement, the following terms shall have the meanings set forth below: “Accounting Firm” has the meaning given to such term in Section 3.6(b) hereof. “Agreement” has the meaning given to such term in the Preamble hereto. “Board” means the Board of Directors of the Company’s Parent. “Cause” means that if the Board, after giving Executive, with his own counsel, the opportunity to meet with it, shall determine in good faith, by written resolution of not less than two-thirds percent (66.67%) of the entire membership of the Board (excluding the Executive if the Executive is a member on the Board) at a special meeting called for that purpose, that any one or more of the following has occurred: (i)the Executive shall have been convicted by a court of competent jurisdiction of, or pleaded guilty or nolo contendere to, any felony under, or within the meaning of, applicable United States federal or state law; (ii)the Executive shall have breached in any respect any one or more of the material provisions of this Agreement, including, without limitation, any failure to comply with the Code of Conduct, and, to the extent such breach may be cured, such breach shall have continued for a period of thirty (30) days after written notice by the Company’s Parent’s Board to the Executive specifying such breach; or (iii)the Executive shall have engaged in misconduct in the performance of the Executive’s duties and obligations to the Company which constitute common law fraud or other gross malfeasance of duty. For purposes of clauses (ii) and (iii) of this definition of “Cause”, no act, or failure to act, on the part of the Executive shall be considered grounds for “Cause” under such clauses if such act, or such failure to act, was done or omitted to be done based upon authority or express direction given pursuant to a resolution duly adopted by the Board or based upon the advice of counsel for the Company. “Change in Control” means the occurrence of an event of a nature that would be required to be reported by the Company’s Parent in response to Item 5.01 of a Current Report on Form 8-K, as in effect on the date hereof, pursuant to Section 13 or 15(d) of the Securities Exchange Act; provided,however, that a Change in Control shall, in any event, conclusively be deemed to have occurred upon the first to occur of any one of the following events: (i)The acquisition by any “person” or “group” (as such terms are used in Sections 13(d)(3) and 14(d)(2) of the Securities Exchange Act or any successor provisions to either of the foregoing), including, without limitation, any current shareholder or shareholders of the Company’s Parent, of securities of the
